                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS L. GIEGLER,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 19-cv-933-wmc
 KEVIN CARR, et al.,

        Defendants.


       Plaintiff Thomas L. Giegler has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee in Northern District of Illinois case no. 19-cv-7318.

On November 14, 2019, an order was entered in that case transferring the action to the

Western District of Wisconsin. Plaintiff’s motion for leave to proceed without prepaying the

filing fee is now before this court. To evaluate plaintiff’s request to proceed with prepayment

of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than December 6, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.
                                              ORDER

       IT IS ORDERED that plaintiff Thomas L. Giegler may have until December 6, 2019 to

submit a trust fund account statement for the period beginning approximately May 14, 2019

and ending approximately November 14, 2019. If, by December 6, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 15th day of November, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
